DETAILED ACTION
In the Final Rejection mailed 3/7/2022, claims 1-24 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/7/2022 has been entered.
Response to Amendment
The amendment to the claims filed 6/7/2022 has been entered: 
Claims 1-25 are active.
Claim 25 is new.
Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Drake does not disclose a mount piece that is detachable from the lower receiver since a piece of the lower forend of Drake must always be monolithic with the lower receiver, the examiner respectfully disagrees. 
As previously indicated, Drake explicitly states that “[t]he lower forend may be monolithically formed with the lower receiver or detachably connected thereto” in paragraph [0103]. This passage does not require that a portion of the lower forend must monolithically formed with the lower receiver, as argued by applicant. To support this position, applicant relies on paragraph [0131]. However, paragraph [0131] states that the lower forend may be formed of one or more components in some examples. “For example,” Drake continues, “the lower forend 240 may have a proximal portion that is monolithically formed with the lower receive 230 and extends distally from the magazine well 234 and is then secured to a distal portion of the lower forend 240”. Further, Drake states that “[w]hile several embodiments of the disclosure have been shown in the drawings, it is not intended that the disclosure be limited thereto, as it is intended that the disclosure be as broad in scope as the art will allow and that the specification read likewise. Any combination of the above embodiments is also envisioned” in paragraph [0163]. As such, applicant’s characterization that lower forend (240) of Drake must have a portion that is monolithically formed with the lower receiver, in spite of the passage cited from paragraph [0103], is not accurate. Additionally, applicant argues that the passage from paragraph [103] should not be taken to literally mean that the lower forend is detachable from the lower receiver because the disclosure of Drake must be considered as a whole, but then relies entirely on a passage from paragraph [0131] as the basis of their position, despite Drake indicating that the embodiment described in paragraph [0131] is merely an example of one embodiment. 
Regardless, even if lower forend (240) of Drake did attach to a portion monolithically formed with lower receiver (230), Drake would still anticipate the claimed invention, since the portion monolithically formed with lower receiver (230) could just as easily be considered a portion of the lower receiver (230) to which the distal end of lower forend (240) could attach or, alternatively, the distal end of lower forend (240) could be interpreted to attach to lower receiver (230) via the proximal monolithic portion. With either interpretation, the distal portion of lower forend (240) could reasonably be considered to be secured to the magazine well of the lower receiver via at least the proximal portion of lower receiver (240) in Drake.
In response to applicant’s argument that the forend of Drake can’t be used as a conversion adapter to convert existing rifles and back again, the examiner respectfully disagrees. 
As noted above, either the forend of Drake is detachably connected to the lower receiver of the rifle, or the distal portion of the forend is attached to the lower receiver of the rifle via proximal portion monolithically formed with the lower receiver. With either interpretation, the claim limitation is satisfied by Drake. The upper receiver and the lower receiver either alone, or in combination with the monolithically formed portion of forend (240) would constitute an original configuration of the rifle (as claimed) or an existing rifle (as argued) since attachment of the forend (240) or of the proximal portion of the forend (240) would then define a new or a different configuration of the rifle that did not previously exist prior to the attachment of forend (240). Removal of forend (240) or of the proximal portion of the forend (240) would then return the rifle to its original configuration, free of the conversion adapter. 
Additionally, as claimed, the broadest reasonable interpretation of the limitation “a conversion adapter” appears to be anything that converts one thing to another, since what the lower receiver, or the automatic rifle, is converted into, other than something different than before implementation of the conversion adapter, is not claimed or apparent. As such, contrary to applicant’s arguments, Drake clearly discloses a conversion adapter to convert existing rifle and back again.
In response to applicant’s argument that Drake fails to disclose the claim limitation that the mount piece does not contact the upper receiver, as claimed, because lower forend (240) of Drake is monolithic with lower receiver (230) which contacts upper receiver (260) and therefore lower forend (240) contacts upper receiver (260), the examiner respectfully disagrees.
As noted above, either the forend of Drake is detachably connected to the lower receiver of the rifle, or the distal portion of the forend is attached to the lower receiver of the rifle via proximal portion monolithically formed with the lower receiver. With either interpretation, the claim limitation is satisfied by Drake because either the forend as a whole or the distal portion of the forend is attachable to the lower receiver and not a monolithically formed component of the lower receiver.
Additionally, this interpretation assumes that the scope of the claim limitation requires a direct and immediate connection between the mount piece and the upper receiver. In both applicant’s disclosure and in Drake, the mount piece is still connected to the upper receiver via at least the lower receiver.
Claim Objections
Claims 14 and 25 are objected to because of the following informalities:
Regarding claim 14, the word “its” in line 13 should say “said” or “the”.
Regarding claim 25, each claim must begin with a capital letter and end with a period (MPEP § 608.01(m)). As such, a period (.) should be inserted at the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a lower receiver” in line 2. There is insufficient antecedent basis for this limitation in the claim. A lower receiver was already recited in line 1, rendering it unclear whether applicant is referring to the same lower receiver or another lower receiver. If applicant is claiming to another lower receiver, then it is also unclear which previously claimed lower receiver applicant is referring to throughout the rest of the claim(s). It is the examiner’s belief that changing “a lower receiver” to “the lower receiver” in line 2 or deleting “a lower receiver of” in line 1 would address the issue.
Claim 14 recites the limitation “the conversion adapter” in line 16. There is insufficient antecedent basis for this limitation in the claim. A conversion device, not a conversion adapter, was previously recited in claim 14. As such, it is unclear what the conversion adapter is. For examination, it was assumed that applicant intended to claim “the conversion device” instead of “the conversion adapter”.
Regarding claim 25, the limitation “said automatic rifle being converted” is unclear as claimed. The lower receiver of the automatic rifle, as opposed to the automatic rifle itself, is the component that is claimed to be converted in claim 1. It is the examiner’s belief that deleting the phrase “being converted” in line 1 would address the issue. 
Further regarding claim 25, it is unclear whether the claimed magazine holder should instead refer to a magazine well. Did applicant intend to act as their own lexicographer in this instance to redefine the magazine well as a magazine holder? Or did applicant intend to claim that the mount piece is secured to the magazine holder? Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). If acting as his or her own lexicographer, applicant has not satisfied this requirement. A magazine well is an opening in a firearm that is configured to receive a magazine such that ammunition may be fed from the magazine to the bolt and firing mechanism, whereas a magazine holder typically comprises an accessory attachable to a firearm to hold an extra magazine prior to installation of the magazine into the magazine well. Applicant’s disclosure describes that the automatic rifle itself has a magazine well to which the mount piece is attachable. Comparatively, applicant’s disclosure describes a magazine holder as being an accessory adapted to be connected with the mount piece (par. 87), which suggests that a magazine holder could satisfy the limitation of one or more accessories that the connector is configured to connect with, recited in claim 1. However, if the magazine holder is one of the accessories, then “a magazine holder” lacks antecedent basis and is unclear as to how the magazine holder can be both a positively claimed component of the firearm and an accessory that is not positively claimed with respect to the connector of the mount piece. For examination, it was assumed that applicant intended to claim a magazine well in lieu of a magazine holder.  
Claims 2-9 and 15-24 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 14-20, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drake et al. (US 2020/0284535), herein referenced ‘Drake’.
Regarding claim 1, Drake discloses a conversion adapter (Figs. 12-16) for a lower receiver (230) of an automatic rifle (200; par. 161) having a receiver assembly (230, 260) that includes at least the lower receiver and an upper receiver (260) which form an original configuration of the rifle (Fig. 10), the conversion adapter comprising: 
a mount piece (240) configured to removably connect to and detach from the lower receiver (par. 103 and 131), wherein when said mount piece is connected to said lower receiver the mount piece does not contact the upper receiver (Figs. 12-16; par. 7, 103, 130, 131); 
wherein said mount piece includes a connector (245) that is configured to connect with one or more accessories (par. 130); 
wherein said conversion adapter is attachable to and detachable from the automatic rifle (Figs. 12-16; par. 7, 103, 130, 131); and
wherein the automatic rifle remains free of the conversion adapter when the mount piece is detached from the rifle lower receiver (par. 103 and 131).
Regarding claim 2, Drake discloses a fastener that is adjustably tensionable to provide a clamping force to secure said mount piece to said lower receiver (par. 103 and 131).
Regarding claim 3, Drake discloses wherein said mount piece comprises a first mount body section (244a) and a second mount body section (244c) which are joined to form the connector (Fig. 14; rail 245 is formed between surfaces 244a and 244c at surface 244b).
Regarding claim 4, Drake discloses wherein said first mount body section and said second mount body section each include a rear flange and a front flange (Fig. 14), wherein a joining piece (244b) joins the rear flanges of the first and second mount body sections (Fig. 14).
Regarding claim 5, Drake discloses wherein said mount piece includes a mount body (Figs. 12-14; 244a-c) and a mounting plate (270), the mount body including at least one flange that includes thereon the connector (Figs. 12-13; forward flange(s) of forend 240 are joined as shown at rail 245).
Regarding claim 6, Drake discloses wherein said at least one flange of the mount body is a front flange (Figs. 12-13), said mount body further comprising at least one rear flange (Figs. 12-15), wherein said mounting plate is configured to connect with said at least one rear flange of said mount body (Figs. 10-11 and 20-24; par. 132).
Regarding claim 7, Drake discloses a fastener that fastens the mounting plate to said at least one rear flange of said mount body (par. 132).
Regarding claim 8, Drake discloses wherein said at least one rear flange of said mount body comprises at least two rear flanges (Figs. 12-15), and wherein said mounting plate is securable to the at least two rear flanges (Figs. 10-11 and 20-24; par. 132).
Regarding claim 9, Drake discloses wherein the mount body includes at least another front flange, and wherein the front flanges of the mount body join together to form the connector (Figs. 12-15; rail 245 is formed between surfaces 244a and 244c at surface 244b).
Regarding claim 10, Drake discloses a rifle (200) comprising:
an upper receiver assembly (Figs. 10-11) including an upper receiver (260), action components (280 and 283; Fig. 11; par. 136), and a barrel (290); and
a lower receiver assembly (Figs. 10-11) including a lower receiver (230), fire controls (282; Fig. 11), a magazine well (234), and a trigger guard forming a loop disposed behind the magazine well (Figs. 10-11); 
wherein a conversion adapter (Figs. 12-16) including a mount piece (240) is removably securable to the lower receiver (par. 103 and 131); and 
wherein when said mount piece is connected to said lower receiver the mount piece does not contact the upper receiver (Figs. 12-16; par. 7, 103, 130, 131).
Regarding claim 14, Drake discloses a method for converting a rifle (200) that has an upper receiver assembly (Figs. 10-11) including an upper receiver (260), action components (280 and 283; Fig. 11; par. 136), and a barrel (290), and a lower receiver assembly (Figs. 10-11) that includes a lower receiver (230), fire controls (282; Fig. 11), and a magazine well (234), the upper receiver assembly and the lower receiver assembly forming an original configuration of the rifle (Fig. 10), comprising: 
removably installing a conversion device (Figs. 12-16) onto the lower receiver of the rifle (par. 103 and 131); and
detaching the conversion device from the rifle to restore the rifle to the original configuration (par. 103 and 131);
wherein the conversion device includes or is configured to connect with one or more accessories (par. 130); 
wherein said conversion device and said one or more accessories are supported only by said lower receiver and do not contact the upper receiver assembly or the barrel, or the upper receiver, or the action components of the upper receiver assembly (Figs. 12-16; par. 7, 103, 130, 131); and
wherein the automatic rifle remains free of the conversion device when the conversion device is detached from the lower receiver of the rifle (par. 103 and 131).
Regarding claim 15, Drake discloses wherein the conversion device comprises a mount piece (240), and wherein removably installing the conversion device comprises installing the mount piece onto the lower receiver (par. 103 and 131).
Regarding claim 16, Drake discloses wherein the one or more accessories are removable accessories (par. 130), and wherein the mount piece includes a front flange (245), and wherein said front flange is configured to connect with said one or more removable accessories (par. 130).
Regarding claim 17, Drake discloses wherein the one or more accessories are removable accessories (par. 130), and wherein at least one of said one or more removable accessories is included on said mount piece (par. 130).
Regarding claim 18, Drake discloses wherein the magazine well comprises a wall (Figs. 10-16), and wherein installing the mount piece onto the lower receiver comprises installing the mount piece to the magazine well wall (Figs. 10-16; par. 103 and 131).
Regarding claim 19, Drake discloses wherein said mount piece comprises a plurality of portions (240 and 270) securable to the magazine well wall (Figs. 10-11 and 20-24; par. 103 and 131-132; via forend 240).
Regarding claim 20, Drake discloses wherein said plurality of portions of the mount piece comprise a first mount portion (240) and a second mount portion (270), wherein installing the mount piece includes connecting together said first mount portion and said second mount portion (Figs. 10-11 and 20-24; par. 132) such that when connected together said first mount portion and said second mount portion form a connecting point (245) at the front thereof (Figs. 10-11, 20, 22, and 24) for connecting with said one or more accessories (par. 130).
Regarding claims 23-24, Drake discloses attaching and detaching at least one of the one or more accessories to and from said mount piece (par. 130).
Regarding claim 25, Drake discloses wherein a fastener is adjustably tensionable to provide a clamping force to secure the mount piece in clamping engagement with a magazine well of the lower receiver (Figs. 10-16; par. 103 and 131).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Drake et al. (US 2020/0284535) as applied to claims 10 and 19 above, respectively, and further in view of Muncy (US 4594803), herein referenced ‘Muncy’.
Regarding claim 11, Drake discloses wherein the mount piece is removably securable to the magazine well (par. 103 and 131), but does not expressly teach a mounting connector that is disposed in the loop.
Muncy teaches an automatic firearm (11; col. 2 lines 4-5) comprising a receiver (12) on the underside of which is located a trigger (21) positioned within a trigger guard (23), wherein a device (27) includes a mount piece (29) removably attached to the receiver (12) of the firearm (11) by a mounting connector (35 and 39) disposed within a loop of the trigger guard (Figs. 1-2 and 4; col. 2 lines 17-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the mount piece of the device of Drake with a mounting connector disposed in the trigger guard loop as taught by Muncy in order to securely mount the device to the firearm via the trigger guard (Muncy; col. 2 lines 15-19).
Regarding claim 12, the modified Drake discloses wherein the mount piece includes an accessory connector (245) that is configured to releasably connect with one or more accessories (par. 130), wherein the one or more accessories are supported only on the lower receiver and do not engage with the upper receiver (Figs. 12-16; par. 7 and 130).
Regarding claim 13, the modified Drake discloses wherein said one or more accessories comprises a handguard (par. 7).
Regarding claims 21-22, Drake discloses wherein the rifle includes a trigger guard with a trigger guard space (Figs. 10-11) and a first mount portion of the mount piece (244a) connected to a second mount portion of the mount piece (244c) by a portion of the mount piece comprising a plate (244b), but does not expressly teach wherein the portion of the mount piece comprising the plate passes through the trigger guard space.
Muncy teaches an automatic firearm (11; col. 2 lines 4-5) comprising a receiver (12) on the underside of which is located a trigger (21) positioned within a trigger guard (23), wherein a device (27) includes a mount piece (29) removably attached to the receiver (12) of the firearm (11), the mount piece (29) comprising a first mount portion (31) connected to a second mount portion (37) by a mounting plate (35 and 39) that passes through a space in the trigger guard (Figs. 1-2 and 4; col. 2 lines 17-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the mount piece of the device of Drake with a mounting plate disposed in a space in the trigger guard as taught by Muncy in order to securely mount the device to the firearm via the trigger guard (Muncy; col. 2 lines 15-19).
Conclusion
Claims 1-25 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641